IN THE SUPREME COURT OF PENNSYLVANIA
                                   WESTERN DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                     :   No. 457 WAL 2016
                                                   :
                          Respondent               :
                                                   :   Petition for Allowance of Appeal from
                                                   :   the Unpublished Memorandum and
                   v.                              :   Order of the Superior Court at No.
                                                   :   298 WDA 2015 entered on June 22,
                                                   :   2016, affirming the PCRA Order of
 ROBERT POLZER,                                    :   the Allegheny County Court of
                                                   :   Common Pleas at No. CP-02-CR-
                          Petitioner               :   0013546-2008 entered on December
                                                       15, 2014


                                             ORDER


PER CURIAM
       AND NOW, this 23rd day of February, 2018, the Motion to Amend Appendix C is

GRANTED. The Petition for Allowance of Appeal is GRANTED, LIMITED TO the issue

set forth below. Allocatur is DENIED as to the remaining issues. The issue, as stated by

Petitioner, is:


                  Whether the appellate Superior Court erred in its findings and
                  conclusions, and the PCRA court committed legal error in denying
                  Petitioner’s claim that the Sex Offender Registration and Notification
                  Act (SORNA) under 42 Pa.C.S.A. §9799, i.e., §§9799.15(e) and
                  (e)(3) violate the due process clause of the Fifth and the Fourteenth
                  Amendments to the United States Constitution, and the due process
                  rights under the Pennsylvania Constitution, Art. 1, §1, and Art. 1, §9,
                  and, therefore, violate the prohibition of the Ex Post Facto Clauses
                  to the United States Constitution, Art. 1, §10, Clause 1, and the
                  Pennsylvania Constitution, Art. 1, §17, where Petitioner is clearly not
                  designated as a Sexually Violent Predator (SVP) to justify and
                  warrant such progressively rigid conditions and “quarterly in-person”
                  reporting requirements previously subject only to those deemed an
                  SVP, whereas, SORNA’S irrebuttable presumption that all sexual
                  offenders pose a high risk of reoffending violates procedural and
              substantive due process under the Pennsylvania Constitution, and
              as such, SORNA’s Internet notification provision and quarterly
              verification requirements constitute an ex post facto law under the
              Pennsylvania Constitution?

      The order of the Superior Court is VACATED, and the matter is REMANDED to

the Superior Court for reconsideration in light of Commonwealth v. Muniz, 164 A.3d 1189

(Pa. 2017).




                                  [457 WAL 2016] - 2